*787MEMORANDUM **
Darin William Ewalt appeals from his jury-trial conviction and sentence for conspiracy to manufacture, manufacturing, distribution of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, unlawful user or addict in possession of a firearm, in violation of 18 U.S.C. § 922(g)(3), and possession of a firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(l)(A)(i).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Ewalt has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Ewalt has not filed a pro se supplemental brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. We vacate the sentence and remand for resentencing in light of United States v. Booker, — U.S.-,-, 125 S.Ct. 738, 769, 160 L.Ed.2d 621 (2005) and United States v. Ameline, No. 02-30326, 2005 WL 350811 (9th Cir. Feb.9, 2005).
Counsel’s motion to withdraw as counsel on appeal is denied.
The conviction is AFFIRMED, the sentence is VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.